Title: To Thomas Jefferson from Thomas Truxtun, 23 July 1807
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia 23d July 1807.
                        
                        In the present state of our disturbed Society, by late and uncommon Circumstances, it behoves me, estimating
                            character as the first object of life, to gaurd against the current of side winds, and more
                            especially as the Needle of my Compass, has heretofore pointed out My Course, with truth and precision, and forever
                            conducted me to the port of my destination in Safety.
                        These circumstances in Your Mind I am persuaded will be a Sufficient Apology for troubleing You Once More on a subject I have, and more than once, taken the liberty to address You on, and
                            particulary from Richmond.
                        General Wilkinson Charges Burr and Burr Charges Wilkinson most singly, and between them every principle of truth and honor is laid prostrate, while those
                            innocent, of their designs, feel the most bitter Anguish. My intention however is Not in this place, if at all, to more
                            than barely touch the Subject of their Scheems any farther than regards Myself, or to trouble You with repetitions. My
                            affidavit speaks for my conduct; and on hearing that Col. Burr had arrived at Fredericksburg on his way to Richmond—I
                            addressed a note to him to know, if he avowed being the Author of that cyphered letter which gave Me so much pain, and has
                            since been correctly decyphered by the Grand Jury. he has disavowed being the author, and added, that nothing ever gave
                            him so much pain as that I should only for one Moment suppose him capable of such a falshood as that letter containd in
                            respect to Me—hence the affair rests between him and Wilkinson to adjust. To suppose a man of Established Character,
                            without a blemish, capable of such a detestable crime, as that Cyphered letter, decyphered by Wilkinson, holds out, that I
                            was engaged in—without better data than such a letter, and the stories the General heard connected with it—all of which
                            are denied under oath, at least too Credulous & beneath a General. And how often would you with such a Mind on such Idle Stuff, have Confused the Country and gone into great expenditures
                            of money since 1801. But again—The Sending a dispatch by a special vessel at the Nations expence, or indeed by any
                            vessel, to a foreign Governour & Admiral of his own accord, unauthorised by the Government, and thereby prostrating and
                            profaneing my name and character (so much better known and respected than Wilkinsons over the whole world) was dreadfully
                            stretching his powers and fixing a deep wound on the reputation of a man whoes best food, is the character and honor he
                            sustains, independently, among all the Nations of the earth. But after these and other outrages
                            were committed on me by Wilkinson, who has known me for thirty years and never out of the walks of respectability. And
                            after he had received answers to his letters from Sir Eyre Coote and Admiral Dacres at which time at least he must have
                            known I was in Phila. and had not been off the Continent, or out of the United States, was some apology for his premature
                            conduct not due to me unsolicited; was it not due to a man with whom he had many years ago, exchanged letters of
                            friendship with, & who he had so frequently expressed Affection and Esteem for—and under whoes roof he had been
                            received with hospitality and welcome. Nay if I had been an utter stranger to him personally—would any man but himself
                            knowing my character and standing, have done less after such acts of agression (supposing Wilkinson innocent of Burr’s
                            designs even) than to have wrote me an explanatory letter in exculpation of himself and to have soothed my feelings—but
                            no such thing. Wilkinson Lording in the plenitude of his power was totally indifferent about Me or his conduct as it
                            respected Me, untill he arrived at Richmond and Met Me in the company of a large & respectable party of Gentlemen and
                            then to be sure he advances to renew Social intercourse—but that Motion was Neither acceptable to, or admissible by me
                            under the circumstances which existed and I cannot but beleive Your Sence of propriety must accord with my deportment in
                            the case. And I am not ashamed to say to You, what I have said to many other Gentlemen that while I acted Under a Sence of
                            propriety and Under a Laudable & honorable pride that My heart was filled with grief for the occasion from Wilkinson.
                            Many Aggravating and Mysterious circumstances have connected themselves with this conduct of Mr. Wilkinson’s—Two or three
                            days after I did Myself the honor to call on You last May at Washington—I saw Dr. Bollman for the first time in My life
                            to the best of My knowledge at Alexandria when travelling in company with Mr. Stoddert to Richmond and I took an early
                            Oppertunity after my arrival in that City requireing and ascertaining from him, what he knew and had said to Wilkinson as
                            respected me and whether by the authority of Aaron Burr. Bollman denied to me every thing—When I farther required from him, that it should be done to a third person—and he complied with my request before Mr. Stoddert. And here that business remained quiet untill
                            after My return to this City—When on Learning, within a few days, Of Bollmans being here, and it occurring to me that I
                            Might get something More out of him—I inquired for his lodging and gave him a call, but not finding him at home—I left
                            directions for him to Call on me the Next day at My home if Convenient—which he did & after a long Conversation and it
                            being then late—I asked him to stay and dine with me, En famille, having no company except Mr.
                            Morton of New York and the Sweedish Consul Soderstrom. Bollman accepted my invitation which was the first and last time he
                            was ever in my house.
                        Some of my details may appear frivolous—but among many friends I know I have enemies also & I hope you
                            will appreciate my motives & not condemn them.
                        The investigation of the Wittnesses before the Grand Jury being known to me I have had more than ordinary
                            Interest in what related to the conduct of various Men—and have viewed every thing known to me, with great attention & not without some abhorence. And permit me Sir to remind You
                            that in My communication of the 28th November—when from Western News papers I became alarmed,
                            under an Idea that Burr had projects other than he had Mentioned to me—I was delicate in mentioning Wilkinson’s Name,
                            lest, it should injure him, and he be innocent—and did not mention it, Untill, I saw some
                            suspicious conduct in him, and beleived it would be criminal to conceal it—and hence it was, that I then wrote several
                            members of both houses of congress, of what Burr had said to me of their Connection & requested that You should be
                            informed, and this was towards the end of December or in January & repeated several times after that period, a
                            contrast may be now made on the score of delicacy between him and me touching character, and I could go farther on that
                            score as respects Wilkinson and he knows it—but I dispise a low or pitiful act from my soul in
                            others and cannot be guilty of it myself, but treason or rebellion, if I knew of it, could never have a sacred deposit in
                            my breast from any man—so that I have no allusions of that sort.
                        I Respect both Yourself and Mr. Madison—the Secy of war and all 7 Generals, and most certainly have no
                            sort of Misunderstanding with Mr. Gallatin, with whom I have not even the honor of being personally Acquainted. But this
                            letter and mine from Richmond Enclosing copy of the note I wrote the Grand Jury were forwarded specially for your own use
                            and if you pleased the perusal of Mr. Madison. The note however to the Grand Jury is a public paper.
                        However unpleasant to hear; the fact is; that General Adair’s letters (a man I never saw) published at New
                            Orleans under date of 16th June and re-published in this City—are fully corroborated by Wilkinsons Cuba & Mexico
                            scheems declared by himself in this City. And by his writing, and Exhibiting of secret state
                            papers, as he called them, & as I know to be a fact & with Your name
                            mingled and the names of others as to all the plans discussed at Washington and Elsewhere & as to
                            every sort of force and armament Necessary for an attack and conquest of Mexico &c &c &c
                            &c &c &c. And the orders even under which he was: have been, by him
                            promulgated. These facts Sir I came to a knowledge of from myself and friends expressed indignation at W treatment to me.
                            But I have never imparted these things but in this instance to You, In fact they are to me & to you confidential. I
                            might add on the subject but it cannot be necessary. Mr. Stoddert has simply heard me say that I was Meerly Subpenaed as a
                            Wittness in the case of Aaron Burr and not against W, and hence I should on the trial of Mr. Burr take No Notice of any
                            Matter that respected W, except what related to the point in question, and what came from Burr to Me as related in My
                            Affidavit which You have seen—or unless I was compelled by questions I should be obliged to answer before a Petty Jury,
                            as relates to matters not now blended with Burr’s Trial that I know of.
                        Wilkinson has contrived however to make himself enemies from putting on airs, he is not
                                intitled to, and is encreasing them daily—so that while his whole conduct will burst upon him like a Bomb by &
                            by; conduct that can never be Justified, tho I see the sound policy of the Govt under Circumstances, giving him
                            countenance, in this Moment, and do Not remark on it, for I have No desire to disturb our quiet externally or internally
                            in these affairs.
                        In possession however as I am of Wilkinsons conduct private and public, and to myself, outrageous as it has
                            been, I meerly Appeal to you under existing circumstances whether I have not been actuated by Patriotism and Moderation to
                            W instead of undue indignation before the bar of the public as he expresses himself—but I fear W is not aware of           or Must be weak indeed in his Intellectual organs, Committed as he stands with some
                            men and known to me to be so committed.
                        But W has incensed many of his friends and those who never were disposed to injure him.
                        It is true for several years I have not exchanged a letter with W & refused to write to him when importuned
                            by Burr meerly to keep up a friendly intercourse with him—but I answered, that I had no subject for a letter to W. And
                            why The Answer is at hand—I had seen enough of him—I had long since discovered him to be a man of no sort of sincerity—I had known that in the same day during the pending of the Presidential Election of 1800—1 that W had been the Eulogist of
                            each of the four candidates to their seperate friends and wished each of them at different times according to the company
                            he was in, success—and he has since been so the admirer, of each of the then
                            candidates—*but this is trifling to what I know of Ws duplicity but of itself it was sufficient, for me to want No
                            intercourse or correspondence with him.
                        If I was to say to           I will support you with My Interest and influence &
                            use the best interest of My friends & every sort of Interest with the people generally, known to me or attached to me
                            &c to support your Election, I would be faithful and industrious with my tongue and my pen, at
                                all points, and act openly and with honest candor, and not treacherously and disgracefully play between all
                            parties—but I have said enough and have only had in view my own Justification, as respects my own conduct with W, who I
                            wish no harm to—but he must absolutely cease to impose & mend his ways for No Man can succeed under such a course of
                            hypocrisy. And if he does this, My friends and myself may forgive him, and others also—and at the same time continue
                            forever a veil over his hidden inconsistencies.
                        And he must know that there are members of Congress Seeking and searching and prying into every action of
                            his life for twenty years past, and a host of Western Citizens enraged at him. I will not trouble you much farther—I only
                            hope you will appreciate my Motives and observe, that I cannot be infamously borne down by such a man as W, who by
                            flourishing at New orleans expected to blind the multitude at the expence of virtue & honor. I have written hastily this
                            Epistle for the mail of this Morning, ungarnished by any thing but truth and the best intentions—and I did not stop to
                            correct a word it contains, as I understand you was on the eve of leaving Washington for Monticello—And as respects Aaron
                            Burr I have no Motive, in what I write or say—he must sink or swim—from evidence he fails to produce or does produce. I
                            have & simply shall continue to speak truth and conduct myself as a Christian & a man as to Col. Burr and all other
                            persons living.
                  I have the honor to be with Sir Respectfully Your Most Obt. humble Sert.
                        
                            Thomas Truxtun.
                        
                    